department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b6 fsa-n-150015-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm nr den from kathleen reed acting branch chief branch office of passthroughs and special industries cc psi subject interaction of percentage repair_allowance and cladr system this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend a b c date1 date2 date3 date4 fsa issues fsa date whether property transferred to a in years subsequent to the class_life_asset_depreciation_range cladr period of through in transactions to which sec_381 applies is eligible for the percentage repair_allowance pra under sec_1_167_a_-11 of the income_tax regulations when no cladr election was made by the transferor to apply the cladr system in the cladr years for the property where a has acquired property in a transaction to which sec_381 applies and the transferor has made a cladr election with respect to this property can a combine the acquired cladr property with its existing vintage accounts or must a fsa-n-150015-01 segregate the acquired property into vintage accounts separate from its existing vintage accounts conclusion sec_1 a cannot use the pra on property transferred to a after in a transaction to which sec_381 applies when no election was made by the transferor to apply the cladr system during the cladr years for the property a must segregate the cladr assets acquired by a in a transaction to which sec_381 applies into vintage accounts separate from its existing vintage accounts facts a a subsidiary of b made class_life_asset_depreciation_range cladr elections and is continuing to use the cladr system with respect to assets acquired by a during the period through a also made elections under sec_1_167_a_-11 to use the percentage repair_allowance pra available under the cladr provisions with respect to these assets the primary benefit to a of using the cladr system is the application of the percentage repair_allowance pra from date1 through date2 a consisted of b a holding_company and c an operating company beginning in date2 b and c were involved in a series of mergers and acquisitions that resulted in the creation of a as it is called today in date4 these transactions are subject_to sec_381 in these transactions the transferor made the cladr election for the transferred assets in some but not all of the years through nevertheless a has combined the transferred assets into its existing vintage accounts and has been applying the pra this case is currently under examination for taxable years ending date3 through date4 law and analysis issue sec_263 of the internal_revenue_code of is applicable to property placed_in_service after and prior to and provides reasonable repair allowance- the secretary may by regulations provide that the taxpayer may make an election under which amounts representing either sec_263 was redesignated as sec_263 on date fsa-n-150015-01 repair expenses or specified repair rehabilitation or improvement expenditures_for any class of depreciable_property - are allowable as a deduction under sec_162 or sec_212 whichever is appropriate to the extent of the repair_allowance for that class and to the extent such amounts exceed for the taxable_year such repair_allowance are chargeable to capital_account any allowance prescribed under this subsection shall reasonably reflect the anticipated repair experience of the class of property in the industry or other group sec_1_263_f_-1 provides that for rules regarding the election of the repair_allowance authorized by sec_263 the definition of repair_allowance property and the conditions under which an election may be made see paragraphs d and f of sec_1_167_a_-11 for such taxable_year an election may be made under this section for a taxable_year only if the taxpayer makes an election under sec_1_167_a_-11 for such taxable_year emphasis added sec_1_167_a_-11 provides in part that in general a taxpayer may not apply any provision of sec_1_167_a_-11 unless the taxpayer makes an election and thereby consents to and agrees to apply all the provisions of sec_1 a - sec_1_167_a_-11 provides that except as otherwise provided in sec_1_167_a_-11 dealing with expenditures_for the repair maintenance rehabilitation or improvement of certain property no provision of sec_1 a - shall apply to any property other than eligible_property to which the taxpayer elects in accordance with sec_1_167_a_-11 to apply sec_1_167_a_-11 sec_1_167_a_-11 provides that with certain stated exceptions a cladr election applies to all eligible_property first placed_in_service by the taxpayer during the taxable_year of election the exceptions include property described in sec_1_167_a_-11 and iv dealing with transactions to which sec_381 applies sec_381 applies to acquisitions of assets of a corporation by another corporation in a distribution to which sec_332 applies or a transfer to which sec_361 applies but only if the transfer is in connection with certain types of sec_368 transactions sec_1_167_a_-11 provides for the treatment of repairs under cladr sec_1_167_a_-11 provides an alternative means to those of sec_162 sec_212 and sec_263 for the treatment of certain expenditures_for the repair maintenance rehabilitation or improvement of property sec_1_167_a_-11 provides an elective simplified procedure for determining whether repairs with respect to certain property are to treated as deductible expenses or capital expenditures fsa-n-150015-01 sec_1_167_a_-11 provides that in the case of an asset_guideline_class that consists of repair_allowance property the taxpayer may elect to apply the asset_guideline_class repair_allowance described in sec_1_167_a_-11 for any taxable_year ending after date for which the taxpayer elects to apply sec_1_167_a_-11 sec_1_167_a_-11 provides in relevant part that the determination of whether property is repair_allowance property shall be made without regard to whether such property is excluded under sec_1 a - b from an election to apply sec_1_167_a_-11 sec_1_167_a_-11 provides that in general the acquiring_corporation in a transaction to which sec_381 applies is for purposes of sec_1_167_a_-11 treated as if it were the distributor or transferor_corporation sec_1_167_a_-11 provides that the acquiring_corporation in transaction s to which sec_381 applies may apply sec_1_167_a_-11 to the property so acquired only if the distributor or transferor_corporation elected to apply sec_1_167_a_-11 to such property section b of the economic_recovery_tax_act_of_1981 the act 1981_2_cb_256 terminated cladr for recovery_property placed_in_service after date in addition section c of the act c b pincite repealed the repair_allowance election under sec_263 with respect to property placed_in_service after date thus taxpayers could elect to apply sec_1_167_a_-11 to property placed_in_service before date for property placed_in_service after date cladr was superseded by the accelerated_cost_recovery_system however the cladr repair_allowance continued to be in effect for expenditures that although incurred after date were for the repair maintenance rehabilitation or improvement of property placed_in_service before date in fsa we concluded that a taxpayer could not elect to use the pra provisions of sec_1_167_a_-11 without having elected into all the cladr rules found at sec_1_167_a_-11 however because a has made an argument that it can use the pra for property acquired in transactions subject_to sec_381 where the transferor_corporation did not elect cladr for the particular taxable_year and such argument relies on cladr regulations not addressed in fsa you have requested clarification of fsa on this issue you have told us that a has made an argument that based on the regulations it can use the pra for property acquired pursuant to transactions subject_to sec_381 where the transferor_corporation did not elect the cladr system for the particular taxable_year specifically a argues that the language of sec_2 see footnote of u s v wisconsin power and light co 38_f3d_329 7th cir fsa-n-150015-01 a -11 a states only in general that a taxpayer may not apply any provision of the section unless he makes an election and thereby consents to and agrees to apply all the provisions a notes that sec_1_167_a_-11 excepts portions of sec_1_167_a_-11 including the pra from the general requirement of sec_1_167_a_-11 that no provision of the section shall apply to any property other than eligible_property to which the taxpayer elects to apply this section in particular sec_1_167_a_-11 provides in relevant part that the determination of whether property is repair_allowance property shall be made without regard to whether such property is excluded under sec_1 a - b from an election to apply sec_1_167_a_-11 as such a argues that the pra can still be used for sec_381 property excluded from the cladr election and as a result a concludes that it can apply the pra provision of sec_1_167_a_-11 to any and all sec_381 property regardless of whether the transferor of such property made a cladr election for such property during the cladr years a’s position is that at least with respect to sec_381 property it is not a prerequisite to the pra election that the transferor_corporation have made a cladr election for such property your position is that a’s analysis is incorrect because it ignores a key provision of sec_1_167_a_-11 and requires an inconsistent interpretation of the cladr regulations and thus such a result is contrary to the laws of statutory interpretation you provided an analysis as to the interpretation of this particular issue and we agree with it your analysis is as follows the pra regulation specifically requires as a precondition to electing the pra that the taxpayer have made a primary cladr election for the assets in issue sec_1_167_a_-11 provides in relevant part that the taxpayer may elect to apply the asset_guideline_class repair_allowance described in sec_1_167_a_-11 for any taxable_year ending after date for which the taxpayer elects to apply sec_1 a - emphasis added see also sec_1_263_f_-1 for property in a transaction to which sec_381 applies the acquiring_corporation is treated for purposes of the cladr regulations as if it were the transferor_corporation sec_1_167_a_-11 with respect to such property the method_of_depreciation adopted by the transferor is binding on the acquiring_corporation absent consent of the commissioner sec_1 a - e i b further the acquiring_corporation may apply sec_1_167_a_-11 to the property so acquired only if the transferor_corporation elected to apply sec_1_167_a_-11 to such property sec_1_167_a_-11 thus with respect to property acquired in a sec_381 transaction the prerequisite cladr election required by sec_1_167_a_-11 is the election if any made by the transferor_corporation for this class of property the cladr election is in effect constructively made for the acquiring_corporation by the transferor_corporation fsa-n-150015-01 with this background the fact that the determination under sec_1 a - d iii of whether property is repair_allowance property is made without regard to whether the property is excluded under sec_1_167_a_-11 from the cladr election does not when interpreted in the context of sec_1 a - e support a’s position sec_1_167_a_-11 necessarily provides an exception for property acquired in a sec_381 transaction because under sec_1_167_a_-11 the transferor’s election of cladr or lack thereof controls if a transferor did not elect cladr treatment for the sec_381 property such property cannot be included in an acquiring corporation’s cladr election sec_1_167_a_-11 would be inconsistent with the special rule for sec_381 property provided by sec_1_167_a_-11 if it did not contain an exception for such property moreover while it is correct that pra property may include property excluded from the cladr election sec_1_167_a_-11 it does not logically follow that a taxpayer may elect pra treatment without any cladr election ever having been made to the contrary the portion of sec_1_167_a_-11 relied upon by a is expressly predicated upon the existence of an underlying cladr election the determination whether property is repair_allowance property shall be made without regard to whether such property is excluded from an election to apply this section emphasis added this language is consistent with similar language in other cladr provisions see sec_1_167_a_-11 sec_1_167_a_-11 and with respect to sec_381 property a -11 e as discussed above based on the foregoing analysis you conclude that the above regulations prohibit a from electing pra treatment for property it acquired in transactions subject_to sec_381 where the transferor of such property did not elect cladr treatment as previously stated we agree with your analysis and thus we agree with your conclusion issue under sec_1_167_a_-11 a taxpayer that has elected cladr is required to maintain vintage accounts that are closed-end depreciation accounts containing eligible_property first placed_in_service by the taxpayer during the taxable_year of election sec_1_167_a_-11 also provides that more than one account of the same vintage may be established for different assets of the same asset_guideline_class sec_1_167_a_-11 ii provides special rules for determining what types of property may be placed in the same vintage_account one of these rules is that property the original_use of which does not commence with the taxpayer may not be placed in a vintage_account with property the original_use of which commences with the taxpayer sec_1_167_a_-11 also refers to sec_1_167_a_-11 for special rules for property acquired in a transaction to which sec_381 applies fsa-n-150015-01 sec_1_167_a_-11 provides that in general the acquiring_corporation in a transaction to which sec_381 applies is for purposes of sec_1_167_a_-11 treated as if it were the distributor or transferor_corporation sec_1_167_a_-11 provides that if the distributor or transferor_corporation including any distributor or transferor_corporation of any distributor or transferor_corporation has made an election to apply sec_1_167_a_-11 to eligible_property transferred in a transaction to which sec_381 applies the acquiring_corporation must segregate such eligible_property to which the distributor or transferor_corporation elected to apply sec_1_167_a_-11 into vintage accounts as nearly coextensive as possible with the vintage accounts created by the distributor or transferor_corporation identified by reference to the year the property was first placed_in_service by the distributor or transferor_corporation the asset_depreciation_period for the vintage_account in the hands of the distributor or transferor_corporation must be used by the acquiring_corporation the method_of_depreciation adopted by the distributor or transferor_corporation shall be used by the acquiring_corporation unless such corporation obtains the consent of the commissioner to use another method_of_depreciation in accordance with paragraph sec_1_446-1 or changes the method_of_depreciation under sec_1 a - c iii in fsa we concluded that under sec_1_167_a_-11 the segregated assets must be kept separate and not put into the same account as assets with similar vintage_account years because a has made an argument that assets acquired in a transaction to which sec_381 applies where the transferor_corporation made a cladr election can be placed in an existing vintage_account of the acquiring_corporation relying on the words as nearly coextensive as possible in sec_1_167_a_-11 you have requested clarification of fsa on this issue in this case a’s vintage accounts for cladr property must be closed-end depreciation accounts sec_1_167_a_-11 as such a may not add assets to these vintage accounts after the taxable_year of election made by a furthermore we have reviewed your interpretation of sec_1 a - e i b and we agree with it your interpretation in part provides that the acquiring_corporation must maintain segregated vintage accounts of cladr assets that it received in a transaction to which sec_381 applies and these vintage accounts must mirror as closely as possible ie be as nearly coextensive as possible with the vintage accounts that existed in the transferor_corporation prior to the transfer under this reading coextensive does not mean commingling of the acquired accounts with existing accounts of the acquiring_corporation therefore a must segregate the cladr assets acquired by a from a transferor_corporation in a transaction to which sec_381 applies into vintage accounts separate from a’s existing vintage accounts fsa-n-150015-01 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions kathleen reed acting branch chief cc psi b6
